Certification Regarding Compliance with Applicable Servicing Criteria 1. GMAC Mortgage, LLC (“GMACM”), for itself and its affiliated servicing participant Homecomings Financial, LLC (“Homecomings”), is responsible for assessing compliance with the servicing criteria applicable to it under paragraph (d) of Item 1122 of Regulation AB, as of and for the 12-month period ending December 31, 2007 (the “Reporting Period”), as set forth in Appendix A hereto.The transactions covered by this report include (i)all SEC-registered transactions closed on or after January1, 2006 and (ii)unregistered transactions where GMACM has agreed to prepare an assessment of compliance in conformity with Item 1122 of Regulation AB, for which GMACM acted as a primary servicer and involving first and second lien mortgage loans and home equity loans (the “GMACM Primary Servicing Platform”), as set forth in Appendix B hereto. 2. GMACM has engaged certain vendors, which are not servicers as defined in Item 1101(j) of Regulation AB (the “Vendors”), to perform specific, limited or scripted activities, and GMACM elects to take responsibility for assessing compliance with the servicing criteria or portion of the servicing criteria applicable to such Vendors’ activities as set forth in Appendix A hereto.GMACM has policies and procedures in place designed to provide reasonable assurance thatsuch Vendors’ activities comply in all material respects with the servicing criteria applicable to such Vendors; 3. Except as set forth in paragraph 4 below, GMACM used the criteria set forth in paragraph (d) of Item 1122 of Regulation AB to assess the compliance with the applicable servicing criteria; 4. The criteria listed in the column titled “Inapplicable Servicing Criteria” in Appendix A hereto are inapplicable to GMACM based on the activities it performs, directly or through its Vendors, with respect to the GMACM Primary Servicing Platform; 5. GMACM has complied, in all material respects, with the applicable servicing criteria as of December 31, 2007 and for the Reporting Periodwith respect to the GMACM Primary Servicing Platform taken as a whole, except as described in Appendix C hereto. 6. GMACM has not identified and is not aware of any material instance of noncompliance by the Vendors with the applicable servicing criteria as of December 31, 2007 and for the Reporting Period with respect to the GMACM Primary Servicing Platform taken as a whole; 7. GMACM has not identified any material deficiency in its policies and procedures to monitor the compliance by the Vendors with the applicable servicing criteria as of December 31, 2007 and for the Reporting Period with respect to the GMACM Primary Servicing Platform taken as a whole;and OHS East:160400234.3 8. PricewaterhouseCoopers LLP, a registered independent public accounting firm, has issued an attestation report on GMACM’s compliance with the applicable servicing criteria for the Reporting Period. March 17, GMAC Mortgage, LLC By:/s/ Anthony N. Renzi Name: Anthony N. Renzi Title:Executive Vice President OHS East:160400234.3 APPENDIX A SERVICING CRITERIA APPLICABLE SERVICING CRITERIA INAPPLICABLE SERVICING CRITERIA Reference Criteria Performed Directly by GMACM Performed by Vendor(s) for which GMACM is the Responsible Party NOT performed by GMACM or by subservicer(s) or vendor(s) retained by GMACM General Servicing Considerations 1122(d)(1)(i) Policies and procedures are instituted to monitor any performance or other triggers and events of default in accordance with the transaction agreements. X 1122(d)(1)(ii) If any material servicing activities are outsourced to third parties, policies and procedures are instituted to monitor the third party’s performance and compliance with such servicing activities. X 1122(d)(1)(iii) Any requirements in the transaction agreements to maintain a back-up servicer for the pool assets are maintained. X 1122(d)(1)(iv) A fidelity bond and errors and omissions policy is in effect on the party participating in the servicing function throughout the reporting period in the amount of coverage required by and otherwise in accordance with the terms of the transaction agreements. X Cash Collection and Administration 1122(d)(2)(i) Payments on pool assets are deposited into the appropriate custodial bank accounts and related bank clearing accounts no more than two business days following receipt, or such other number of days specified in the transaction agreements. X X(1) 1122(d)(2)(ii) Disbursements made via wire transfer on behalf of an obligor or to an investor are made only by authorized personnel. X 1122(d)(2)(iii) Advances of funds or guarantees regarding collections, cash flows or distributions, and any interest or other fees charged for such advances, are made, reviewed and approved as specified in the transaction agreements. X 1122(d)(2)(iv) The related accounts for the transaction, such as cash reserve accounts or accounts established as a form of overcollateralization, are separately maintained (e.g., with respect to commingling of cash) as set forth in the transaction agreements. X 1122(d)(2)(v) Each custodial account is maintained at a federally insured depository institution as set forth in the transaction agreements. For purposes of this criterion, “federally insured depository institution” with respect to a foreign financial institution means a foreign financial institution that meets the requirements of Rule 13k-1(b)(1) of the Securities Exchange Act. X 1122(d)(2)(vi) Unissued checks are safeguarded so as to prevent unauthorized access. X OHS East:160400234.3 SERVICING CRITERIA APPLICABLE SERVICING CRITERIA INAPPLICABLE SERVICING CRITERIA Reference Criteria Performed Directly by GMACM Performed by Vendor(s) for which GMACM is the Responsible Party NOT performed by GMACM or by subservicer(s) or vendor(s) retained by GMACM 1122(d)(2)(vii) Reconciliations are prepared on a monthly basis for all asset-backed securities related bank accounts, including custodial accounts and related bank clearing accounts. These reconciliations are (A) mathematically accurate; (B) prepared within 30 calendar days after the bank statement cutoff date, or such other number of days specified in the transaction agreements; (C) reviewed and approved by someone other than the person who prepared the reconciliation; and (D) contain explanations for reconciling items. These reconciling items are resolved within 90 calendar days of their original identification, or such other number of days specified in the transaction agreements. X Investor Remittances and Reporting 1122(d)(3)(i) Reports to investors, including those to be filed with the Commission, are maintained in accordance with the transaction agreements and applicable Commission requirements. Specifically, such reports (A) are prepared in accordance with timeframes and other terms set forth in the transaction agreements; (B) provide information calculated in accordance with the terms specified in the transaction agreements; (C) are filed with the Commission as required by its rules and regulations; and (D) agree with investors’ or the trustee’s records as to the total unpaid principal balance and number of pool assets serviced by the Servicer. X 1122(d)(3)(ii) Amounts due to investors are allocated and remitted in accordance with timeframes, distribution priority and other terms set forth in the transaction agreements. X 1122(d)(3)(iii) Disbursements made to an investor are posted within two business days to the Servicer’s investor records, or such other number of days specified in the transaction agreements. X 1122(d)(3)(iv) Amounts remitted to investors per the investor reports agree with cancelled checks, or other form of payment, or custodial bank statements. X Pool Asset Administration 1122(d)(4)(i) Collateral or security on pool assets is maintained as required by the transaction agreements or related mortgage loan documents. X 1122(d)(4)(ii) pool asset and related documents are safeguarded as required by the transaction agreements X 1122(d)(4)(iii) Any additions, removals or substitutions to the asset pool are made, reviewed and approved in accordance with any conditions or requirements in the transaction agreements. X 1122(d)(4)(iv) Payments on pool assets, including any payoffs, made in accordance with the related pool asset documents are posted to the Servicer’s obligor records maintained no more than two business days after receipt, or such other number of days specified in the transaction agreements, and allocated to principal, interest or other items (e.g., escrow) in accordance with the related pool asset documents. X X(1) 1122(d)(4)(v) The Servicer’s records regarding the pool assets agree with the Servicer’s records with respect to an obligor’s unpaid principal balance. X OHS East:160400234.3 SERVICING CRITERIA APPLICABLE SERVICING CRITERIA INAPPLICABLE SERVICING CRITERIA Reference Criteria Performed Directly by GMACM Performed by Vendor(s) for which GMACM is the Responsible Party NOT performed by GMACM or by subservicer(s) or vendor(s) retained by GMACM 1122(d)(4)(vi) Changes with respect to the terms or status of an obligor's pool assets (e.g., loan modifications or re-agings) are made, reviewed and approved by authorized personnel in accordance with the transaction agreements and related pool asset documents. X 1122(d)(4)(vii) Loss mitigation or recovery actions (e.g., forbearance plans, modifications and deeds in lieu of foreclosure, foreclosures and repossessions, as applicable) are initiated, conducted and concluded in accordance with the timeframes or other requirements established by the transaction agreements. X 1122(d)(4)(viii) Records documenting collection efforts are maintained during the period a pool asset is delinquent in accordance with the transaction agreements. Such records are maintained on at least a monthly basis, or such other period specified in the transaction agreements, and describe the entity’s activities in monitoring delinquent pool assets including, for example, phone calls, letters and payment rescheduling plans in cases where delinquency is deemed temporary (e.g., illness or unemployment). X 1122(d)(4)(ix) Adjustments to interest rates or rates of return for pool assets with variable rates are computed based on the related pool asset documents. X 1122(d)(4)(x) Regarding any funds held in trust for an obligor (such as escrow accounts): (A) such funds are analyzed, in accordance with the obligor’s pool asset documents, on at least an annual basis, or such other period specified in the transaction agreements; (B) interest on such funds is paid, or credited, to obligors in accordance with applicable pool asset documents and state laws; and (C) such funds are returned to the obligor within 30 calendar days of full repayment of the related pool assets, or such other number of days specified in the transaction agreements. X 1122(d)(4)(xi) Payments made on behalf of an obligor (such as tax or insurance payments) are made on or before the related penalty or expiration dates, as indicated on the appropriate bills or notices for such payments, provided that such support has been received by the Servicer at least 30 calendar days prior to these dates, or such other number of days specified in the transaction agreements. X X(2) 1122(d)(4)(xii) Any late payment penalties in connection with any payment to be made on behalf of an obligor are paid from the Servicer’s funds and not charged to the obligor, unless the late payment was due to the obligor’s error or omission. X 1122(d)(4)(xiii) Disbursements made on behalf of an obligor are posted within two business days to the obligor’s records maintained by the Servicer, or such other number of days specified in the transaction agreements. X X(2) 1122(d)(4)(xiv) Delinquencies, charge-offs and uncollectible accounts are recognized and recorded in accordance with the transaction agreements. X 1122(d)(4)(xv) Any external enhancement or other support, identified in Item 1114(a)(1) through (3) or Item 1115 of Regulation AB, is maintained as set forth in the transaction agreements. X OHS East:160400234.3 (1)A vendor posts cash receipts received via lockbox submission to GMACM’s lockbox clearing account. (2)A vendor provides certain information to GMACM to assist GMACM in making tax and insurance payments on behalf of certain obligors. OHS East:160400234.3 APPENDIX B 2007-EMX1 2007-RS1 2006-KS9 2006-QS5 2007-HI1 2007-RS2 2006-NC1 2006-QS6 2007-HSA1 2007-RZ1 2006-NC2 2006-QS7 2007-HSA2 2007-S1 2006-NC3 2006-QS8 2007-HSA3 2007-S2 2006-QA1 2006-QS9 2007-KS1 2007-S3 2006-QA10 2006-RS1 2007-KS2 2007-S4 2006-QA11 2006-RS2 2007-KS3 2007-S5 2006-QA2 2006-RS3 2007-KS4 2007-S6 2006-QA3 2006-RS4 2007-QA1 2007-S7 2006-QA4 2006-RS5 2007-QA2 2007-S8 2006-QA5 2006-RS6 2007-QA3 2007-S9 2006-QA6 2006-RZ1 2007-QA4 2007-SA1 2006-QA7 2006-RZ2 2007-QA5 2007-SA2 2006-QA8 2006-RZ3 2007-QH1 2007-SA3 2006-QA9 2006-RZ4 2007-QH2 2007-SA4 2006-QH1 2006-RZ5 2007-QH3 2007-SP1 2006-QO1 2006-S1 2007-QH4 2007-SP2 2006-QO10 2006-S10 2007-QH5 2007-SP3 2006-QO2 2006-S11 2007-QH6 2006-EFC1 2006-QO3 2006-S12 2007-QH7 2006-EFC2 2006-QO4 2006-S2 2007-QH8 2006-HI1 2006-QO5 2006-S3 2007-QH9 2006-HI2 2006-QO6 2006-S4 2007-QO1 2006-HI3 2006-QO7 2006-S5 2007-QO2 2006-HI4 2006-QO8 2006-S6 2007-QO3 2006-HI5 2006-QO9 2006-S7 2007-QO4 2006-HSA1 2006-QS1 2006-S8 2007-QO5 2006-HSA2 2006-QS10 2006-S9 2007-QS1 2006-HSA3 2006-QS11 2006-SA1 2007-QS10 2006-HSA4 2006-QS12 2006-SA2 2007-QS11 2006-HSA5 2006-QS13 2006-SA3 2007-QS2 2006-KS1 2006-QS14 2006-SA4 2007-QS3 2006-KS2 2006-QS15 2006-SP1 2007-QS4 2006-KS3 2006-QS16 2006-SP2 2007-QS5 2006-KS4 2006-QS17 2006-SP3 2007-QS6 2006-KS5 2006-QS18 2006-SP4 2007-QS7 2006-KS6 2006-QS2 2007-QS8 2006-KS7 2006-QS3 2007-QS9 2006-KS8 2006-QS4 2007-KS3 2006-HSA2 2006-QO7 2006-S12 2007-KS4 2006-HSA3 2006-QO8 2006-S2 2007-QA1 2006-HSA4 2006-QO9 2006-S3 2007-QA2 2006-HSA5 2006-QS1 2006-S4 2007-QA3 2006-KS1 2006-QS10 2006-S5 2007-QH1 2006-KS2 2006-QS11 2006-S6 2007-QH2 2006-KS3 2006-QS12 2006-S7 2007-QH3 2006-KS4 2006-QS13 2006-S8 2007-QH4 2006-KS5 2006-QS14 2006-S9 2007-QO1 2006-KS6 2006-QS15 2006-SA1 2007-QO2 2006-KS7 2006-QS16 2006-SA2 2007-QO3 2006-KS8 2006-QS17 2006-SP1 2007-QS1 2006-KS9 2006-QS18 2006-SP2 2007-QS2 2006-NC1 2006-QS2 2006-SP3 2007-QS3 2006-NC2 2006-QS3 2006-SP4 2007-QS4 2006-NC3 2006-QS4 2006-WH1 2007-QS5 2006-QA1 2006-QS5 2006-WH11 2007-QS6 2006-QA10 2006-QS6 2006-QWH8 2007-RS1 2006-QA11 2006-QS7 2006-QWH20 2007-RZ1 2006-QA2 2006-QS8 2007-S1 2006-QA3 2006-QS9 2007-S2 2006-QA4 2006-RS1 2007-S3 2006-QA5 2006-RS2 2007-S4 2006-QA6 2006-RS3 2007-SA1 2006-QA7 2006-RS4 2007-SA2 2006-QA8 2006-RS5 2007-SP1 2006-QA9 2006-RS6 2006-EFC1 2006-QH1 2006-RZ1 2006-EFC2 2006-QO1 2006-RZ2 2007-2N 2007-DBALT-OA1 2007-GSR-AR1 2007-GSR-OA1 2007-HALO-AR2 2007-HV2 2007-HV7 2007-LUM-2 2007-LXS-12N 2007-LXS-15N 2007-LXS-4N LEHMAN 2007-MANA-A2 2007-MANA-AF1 2007-MANA-OAR3 2007-MANA-OAR4 2007-MARM-3 2007-POWH3 2007-SARM-06 2006-BAFC-1 2006-LUM-5 2006-LUM-6 2006-MARM-OA1 2006-MARM-OA2 2006-POWH13 2006-POWH13B 2006-POWH16 2006-POWH16B 2006-POWH17 2006-POWH17B 2006-POWH18 2006-POWH18B 2006-POWH20 2006-POWH21 2006-POWH22 2006-QWH20 2006-QWH8 2006-WH1 2006-WH11 2006-WH12 2006-WH21 2005-QWH7 SACO 06-1 2006-5 SACO 06-8 SACO 06-6 SACO 06-7 SACO 06-9 SACO 06-9 SACO 06-10 SACO 06-12 SACO 2007-2 BSSLT07-1 BSSLT07-1 BSSLT 2007-2 2006-S1 2006-RF2 SAIL2006-2 2006-3H LMT 2006-2 2006-GP2 2006-4N 2006-GP1 LXS 2006-7 LXS 2006-8 2006-GP3 LXS 06-10N 2006-ARS1 LXS 06-10N LXS2006-11 LXS2006-GP4 LXS 06-12N 2006-GEL3 LXS2006-12N GPMF2006AR4 LXS2006-13 GPMF2006AR5 GPMF2006AR6 LMT 2006-7 2006-GEL4 GPMF2006AR7 GPMF2006AR8 2007-GEL1 2007-GEL1 GPMF2007AR1 SASCO07-RF1 GPMF2007AR2 2007-GEL2 2007-GEL2 SAS2007-TC1 SASCO07-RF2 SASCO07-RNP1 LXS 06-18N LXS 2007-4N LXS 07-15N BOA-PNC BOA-PNC LEHMAN 0705 BV 2007-18 SECURITIES 2007-AR1 BAFC 06-5 SNDVW2006-A SNDV2007-1 HBVW 06-SB1 BAYVIEW BAYVIEW MASD 2007-1 MASD 2007-1 MASTR 07-2 MASTR 07-2 ISAC 2006-5 SAC 2006-3 ISAC 2006-4 CMB 2007-A MSM 06-10SL MSM 06-14SL MSM2007-4SL BV 2007-1 MSM 06-4SL NAAC2006AP1 ACE2007HE5 Macquarie 2007-1 GSMPS06RP1 GSR 2006-4F 2006-1 TCMLT 07-1 DLJMC-WACHO DLJMC-HUDSO 2006-HE1 MSM 06-2 MSM 06-3AR MSM 06-5AR MSM 06-6AR MSM 06-7 MSM 06-8AR MSM 06-11 MSM06-12XS LUM 2006-6 CMLTI07AMC2 MARM 2007-2 DBALT06AB1 DBALT06AR1 GSR 2006-2F MALT 2006-1 MSM 06-1AR NAAC2006AR1 BAFC 06-1 BSALTA 06-1 MASD 2006-1 MARP 06-1 ACE2006-SL1 CSMC 2006-1 GSR2006-AR1 NAAC2006S1 MIT 2006-1 BAFC 06-2 GSR 2006-3F NAAC2006AR2 DBALT06AF1 MASTR 06-1 2006-B GSR2006-AR2 BSALTA 06-3 PRIME06-CL1 ARMT 2006-2 LUM 2006-4 NAAC2006S2 DBALT06AB2 DBALT06AR2 SAIL 2006-3 BSABS06SD2 BSARM2006-2 NAAC 06-AF1 NAAC 06-AF1 MASD 2006-2 DBALT06AB3 MALT 2006-3 LUM 2006-5 MASD 2006-2 BSALTA 06-4 BAFC 06-4 2006-S3 MSM 06-9AR DBALT06AR3 GSMPS2004-4 HBRVW 06-8 NAAC 06-AF2 NAAC 06-AF2 NAAC 06-AF2 MSM07-3XS GSMPS 06-2 ACE2006-SL4 SASCO 06BC2 MARP 06-2 MSM06-13ARX MARM 06OA2 DBALT06AB4 DBALT06AR4 HBRVW 06-8 2006-AR3 CSMC 2006-8 MSM2007-5AX DBALT06AR5 MSM06-16AX MASD 2006-3 MSM06-15XS HBRVW 06-10 CSMC 2006-9 MASTR 06-3 MASD 2006-03 2006-AR4 2006-S5 NHELI 06AF1 HBVW2006-14 DBALT06AR6 HBVW2006-13 MSM06-17XS BAYVW2006-D BSALTA 06-8 DBALT06OA1 SACO2006-11 MSM2007-1XS MSM2007-2AX DBALT07AR1 MALT 2007-1 NAAC 2007S1 NHEL 07-1 NHEL 07-1 DBALT07AR2 DBALT07BAR1 ACE2007SL1 RBSGC2007-B MARM 2007-2 NAAC 2007-1 MSM07-6XS DBALT07AR3 BSABS07SD2 DBALT07OA2 SEMT 2007-1 BSSLT07SV1 NAAC 2007S2 HVMLT 07-2 BSSLT07SV1 DBALT07AB1 ASC 2007-S1 BAYVW2007-A MARM 07-HF1 HVMLT 07-3 HVMLT 07-A BAFC 2007-3 ACE2007HE4 MSM07-7AX CG2007-SHL1 NAAC 2007-1 ACE07STICS1 BSABS07SD3 SEMT 07-02 BAFC 2007-4 DBALT07OA3 HVMLT 07-4 HVMLT 07-4 MHL 2007-1 MSM07-8XS DBALT 07-2 SEMT 07-4 GSR 2007-4F DBALT07OA4 MSM07-10XS MSM07-11AR MHL 2007-2 DBALT07-1 NAAC 2007-3 NAAC 2007-2 DBALT07OA45 MSM07-12 HVMLT07-06 BAYVW2007-B SEMT 07-03 MARM 07-HF2 ACE2007SL2 BAFC 2007-7 ACE2007SL3 ACE2007SL3 MSM07-13 CSMC 2007-6 HVMLT07-07 DBALT 07-3 MALT 07-HF1 DBALT 07-4 MSM07-14AR MSM07-15AR CSMC 2007-7 2006-S4 2006-J1 2006-AR1 2006-AR2 2006-HLTV1 2006-HE1 2006-HE2 2006-HE3 2006-HE4 2006-HE5 2007-HE1 2007-HE2 2007-HE3 APPENDIX C 1.Certain custodial account reconciliations were not reviewed within timelines outlined in the GMACM’s policies and procedures, as required by criteria 1122(d)(2)(vii)(C).Certain custodial accounts had reconciling items which were not resolved within 90 calendar days of original identification, as required by criteria 1122(d)(2)(vii)(D). OHS East:160400234.3 CORRECTIVE ACTION Management has implemented the appropriate measures to resolve the bank reconciliation items noted in the report. With respect to the remediation efforts described above, such discussions do not constitute a part of management’s assertion or the accompanying attestation report. OHS East:160400234.3 PLATFORM INTEGRATION The Homecomings servicing platform was integrated into the GMACM Primary Servicing Platform on May1, 2007. With respect to the platform integration described above, such discussions do not constitute a part of management’s assertion or the accompanying attestation report. OHS
